Blue Ridge EnterprisesOil Field Services PO Box 1703Jerry Worsham Mineral Wells, Texas 817-266-2486 jworsham@flash.net American Energy Production, Inc. 6073 Hwy 281 South Mineral Wells, Texas76067 March 24, To: The Board of Directors of American Energy Production Inc. I have reviewed the Oil and Gas Reserve reports of Bill Rhea and Associates on the Production Resources Inc., Taylor-Ina Field in Medina County, Texas in 2004 and The Bend Arch Petroleum Inc, Kirk Field Marble Falls Field in Comanche and Eastland Counties, Texas and also a review of the reserve reports done by Walter “Pete” Peterson in 2006 on the Royston Field in Fisher County, Texas and the Brazos and Palo Pinto County properties and the Taylor-Ina Field and the Kirk Marble Falls Field.Due to the recent dramatic increases in the price of oil the Future Net Income estimates onthese properties were recalculated taking previous production into account. Summarized below are reserve estimates and projected future net income for various leasehold interests of Bend Arch Petroleum, Inc in Eastland, Comanche, Fisher Palo Pinto, andParker Counties, Texas. The historic data on the Barnett Shale oil and gas reserves in the Palo Pinto Area have not developed to a point of reliability at this time and there is insufficient information to accurately determine the oil and gas reserves at this time. Future Net Income was based on a lease removal oil price of$97/BBL and $7.16/MCF Estimated Net Reserves and Income Data As of December 31, 2007 Field Proved Producing Possible Undeveloped Oil (BBL) Gas (MCF) Oil (BBL) Gas (MCF) Kirk 1,762,288 1,001,069 1,147,200 Royston 57,953 Marble Falls 20,820 82,972 Strawn 121,883 Taylor-Ina 5,068,878 4,213 5,125,000 Barnett 24,254 131,107 Brazos 1,320,000 Grand Totals 6,934,193 1,574,830 5,125,000 2,467,200 Producing Producing Possible Future Net Revenue $ 479,330,566 $ 358,486,140 Discounted FNI 10% $ 435,755,060 $ 238,093,930 This report is based in data and information made available from American Energy Production, Inc. and was prepared for the sole use and benefit of American
